DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 6/1/21 wherein claims 1-5 and 7-16 are pending and ready for examination, claim 6 has been canceled, no new claims have been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the following new amendments have not been found within the conducted search: b) generating a rock and/or fluid model populated with rock and/or fluid properties based on the elastic model compatible with acoustic data or on the acoustic model and, wherein the rock and/or fluid model is at a resolution of the acoustic model or the elastic model “ii. determining the electric properties of the rock and/or fluid model wherein the electric properties are at the scale of the acoustic or elastic model and, determining the electromagnetic response of the rock and/or fluid model according to the electric properties under a simulation of electromagnetic response corresponding to the the simulation being a numerical simulation of the electric properties derived from the rock and/or fluid model for determining the electromagnetic response according to the rock and/or fluid properties of said model and to an electromagnetic source reproducing the electromagnetic fields of the electromagnetic survey and, determining a second misfit between said electromagnetic response and the electromagnetic survey dataset at the locations of a set of electromagnetic sensors of the electromagnetic survey;”. The closest reference is Liang which teaches joint inversion of downhole tool measurements, yet does not teach or suggest, the underlined limitations above. Thus based on further consideration and based on the provided arguments in the Remarks submitted on 6/1/21 page 9-10 which are persuasive, claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,621,292 B2, Ferreira et al which is drawn towards method, apparatus and computer program product providing simulator for enhanced oil recovery based on micron and submicron scale fluid solid interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865